EXHIBIT 10.3

 

AMENDED AND RESTATED




MEMBERSHIP INTEREST OPTION AGREEMENT







THIS AMENDED AND RESTATED MEMBERSHIP INTEREST OPTION AGREEMENT (the “Agreement”)
is made and entered into this 16th day of December, 2015 (the “Effective Date”),
by and among Infinite Conferencing, Inc. (“Optionee”), and Infinite Conferencing
Partners, LLC (“Optionor”)

R E C I T A L S

A.

WHEREAS Optionee and Optionor entered into a Membership Interest Option
Agreement effective February 28, 2015, and the parties wish to amend such
agreement to extend the Option Term and to reflect changes in certain other
financial terms being made primarily in contemplation of additional capital
contribution and the granting of additional membership interests.

B.

Optionee desires to be granted from Optionor, and Optionor desires to grant to
Optionee, an option to acquire all of the membership interests in the Optionor
(the “Membership Interests”) for the price and upon the terms and conditions set
forth herein. Capitalized terms used herein but not defined herein are defined
in accordance with the Sale Agreement entered contemporaneously herewith between
Optionor and Optionee.

NOW, THEREFORE, in consideration of the mutual promises and representations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.

Recitals.  The recitals set forth above in Paragraph A are true and correct and
are hereby incorporated herein.

2.

Options.

(a)

Grant of Option.  Optionor hereby grants an irrevocable option during the Option
Term, as defined below, (the “Option”) to Optionee to purchase from Optionor all
the Membership Interests, which can be exercised as set forth below.  The
Optionee shall not have the right to exercise the Option for less than all of
the outstanding Membership Interests.

(b)

Exercise of Option.  Optionee shall have the right to exercise the Option to
purchase the Membership Interests at any time beginning on the Effective Date
and ending on the date that is two (2) years from the Effective Date (the
“Option Term”) by sending an option notice, as described below, to Optionor
hereunder (the date of such option notice shall be referred to herein as the
 “Exercise Date”).

(c)

Option Notice.  In the event that Optionee desires to exercise the Option,
Optionee shall send written notice to Optionor that Optionee is exercising the
Option

 










--------------------------------------------------------------------------------




to purchase the Membership Interests hereunder.  Optionor shall send notice to
its members within fifteen (15) days of receipt of such notice.

(d)

Closing.  The closing of a purchase of the Membership Interests after the timely
exercise of an Option hereunder (the “Option Closing”), shall take place at the
offices of the Optionor at such time as Optionor and Optionee shall mutually
agree, which in no event shall be later than the date that is thirty (30) days
following the timely exercise of the Option hereunder.

(e)

Distributions. The Option granted hereby does not prevent or encumber or affect
in any respect any distribution by the Optionor to its members of the preferred
return (equal to an annual rate of 30% of each Optionor member’s capital
contribution to the Company) (the “Preferred Return”) accruing prior to the
Option Closing.

(f)

Sale of Customer Accounts.  Subject to the Right of First Refusal (as
hereinafter defined), Optionor agrees that it shall retain ownership of the
customer accounts, attached on Exhibit A hereto (the “Customer Accounts”), for
not less than six (6) months from the Effective Date, provided that a notice of
offer shall not be delivered by Optionor to Optionee earlier than six (6) months
after the Effective Date. Optionor may sell the Customer Accounts thereafter to
a third party (“Third Party”) in a bona fide transaction.  In the event of sale
of the Customer Accounts by the Optionor, an amount equal to the Option Price
(or lesser sale proceeds), excluding any accounting fees, shall be distributed
to the members of the Optionor at the time of such sale, and Optionee shall have
no right to prevent such distribution to members of Optionor.  Notwithstanding
the foregoing, Optionee shall continue to have an Option on membership interests
(to acquire Optionor, including the undistributed sale proceeds in excess of the
amount to be distributed as contemplated by this Section 2(f)).

(g)

Encumbering Membership Interests.  During the Option Term, and until the Option
Closing in the event of a timely exercise of the Option hereunder, neither
Optionor nor its members will (i) encumber any of the assets or membership
interests of Optionor to any party, other than Optionee or (ii) incur any
liability whatsoever, whether actual or contingent, other than per the terms and
provisions of the Operating Agreement and the Management Services Agreement
between Optionor and Optionee dated of even date herewith (the “Management
Agreement”).

(h)

Liens on Optionor’s Assets.  To accommodate the exercise of the Option by
Optionee, Optionor shall not place a lien on the Customer Accounts.

3.

Payment.

(a)

Purchase Price.  The purchase price (the “Option Price”) for the Membership
Interests to be purchased pursuant to this Agreement shall be equal to the sum
of: (i) all of Optionor’s members’ initial capital contributions (which shall
not be less than the purchase price for the Customer Accounts); (ii) $100,000 in
additional capital arising from that certain Agreement to Amend dated December
____, 2015 between Optionor and Optionor’s members, to the extent this amount is
not duplicated as

 

 

 

2

--------------------------------------------------------------------------------




 part of item (i) hereof; (iii) to the extent not previously paid, the
Optionor’s Members’ Preferred Return for the period prior to the Option Closing,
but not less than six months; (iv) an amount equal to five percent (5%) of the
Optionor’s Member’s initial capital contribution (which shall increase by one
and one-quarter percent (1.25%) for each quarterly period beginning twelve (12)
months after the Effective Date) and (v) any reasonable costs incurred by
Optionor’s designated agent in connection with the exercise of the Option and
distributing the proceeds of the Option. In the event of a sale by Optionor of
the Customer Accounts, the Option Price shall be reduced by the proceeds
received through such sale distributed to the Optionor’s members (but not below
$0).

(b)

 Deliveries at Closing.  At the Option Closing, Optionee and Optionor shall
deliver to or cause to be delivered the following:

(i)

Assignment.  Optionor shall, or shall cause its members to, execute all
documents necessary to convey the relevant Membership Interests to Optionee.

(ii)

Purchase Price.  Optionee shall deliver to the members of the Optionor
immediately prior to the Option Closing, as their interests appear on the books
and records of the Optionor, the Option Price in immediately available funds.

4.

Right of First Refusal.  Optionor grants to Optionee a right of first refusal on
any sale of the Customer Accounts by Optionor (the “Right of First Refusal”).
 Optionee shall have a right of first refusal to purchase the Customer Accounts
at a purchase price and on those terms and conditions equal to that purchase
price and those terms and conditions offered to Optionor by a third party in an
arm’s length transaction (“Third Party Offer”).  Optionor shall give written
notice to Optionee of a bona fide Third Party Offer.  Such notice shall detail
the purchase price and other material terms and conditions. Optionee shall have
one hundred and twenty (120) days from the date of such written notice to
exercise its Right of First Refusal or the Option (and retain the Customer
Accounts).  For the avoidance of doubt, the Optionee shall have the right to
exercise the Option during such 120 day period in accordance with the terms of
this Agreement.   

5.

Representations and Covenants.

(a)

Optionee’s Representations.

(i)

Optionee hereby represents and warrants that (i) it is an entity which is duly
organized, validly existing and, in good standing under applicable laws, and
(ii) Optionee’s execution, delivery and performance of this Agreement has been
duly authorized and does not violate Optionee’s articles of organization (or
other governing documents), or any applicable law or regulations.  

(ii)

Optionee hereby represents and warrants to Optionor that Optionee has not dealt
with any broker or finder in connection with this Agreement or the transactions
contemplated hereunder.

 

 

 

 

3

--------------------------------------------------------------------------------




(iii)

Optionee hereby represents and warrants to the Optionor that Optionee has such
knowledge and experience in financial and business matters in general, and in
particular, those related to the Optionor, that Optionee is capable of valuing
the merits and risks of investment in the Optionor through the transfer of the
Membership Interests.

(iv)

Optionee acknowledges and understands that the Membership Interests has not been
registered under the Securities Act or the securities laws of any state and that
the Membership Interests is to be acquired pursuant to an investment
representation on the part of Optionee and should not be sold, pledged,
hypothe­cated, donated or otherwise transferred by Optionee whether or not for
consideration and that the Optionor will not permit the transfer of the
Membership Interests without registration or upon issuance to the Optionor of a
favorable opinion of counsel reasonably satisfactory to the Optionor to the
affect that any such transfer shall not be in violation of the registration
requirements of the Securities Act and any applicable state securities laws.

(v)

Optionee acknowledges that there are both tax and non-tax risks associated with
the Membership Interests and that Optionee will be required to report and pay
taxes on Optionee’s allocable share of any of the Optionor’s profits, even if
the Optionor does not make any corresponding distributions of cash to Optionee
with respect to such profits, in the event that Optionee becomes a member of the
Optionor.

(b)

Optionor’s Representations and Covenants.  The Optionor hereby represents,
warrants and covenants to Optionee as follows:

(i)

Optionor hereby represents and warrants that (i) it is an entity which is duly
organized, validly existing and, in good standing under applicable laws, and
(ii) Optionor’s execution, delivery and performance of this Agreement has been
duly authorized and does not violate Optionor’s articles of incorporation (or
other governing documents), or any applicable law or regulations.  

(ii)

All of the Membership Interests in the Optionor to be purchased by Optionee,
pursuant to the Option, is or shall be duly authorized and the Membership
Interests and/or Customer Accounts shall be transferred free and clear of all
liens, claims, encumbrances, charges, restrictions and assessments of any kind.
 Any violation of this provision shall be determined on a Membership Interest by
Membership Interest basis assertable solely against the member of the Optionor
whose interests are affected.

(iii)

Optionor has not dealt with any broker or finder in connection with this
Agreement or the transactions contemplated hereunder.

6.

Death of Optionor Members.  The death of any member of the Optionor shall not
terminate the rights and obligations hereunder and all rights and obligations of
Optionor and

 

 

 

 

 

4

--------------------------------------------------------------------------------




Optionee shall survive the death of such party hereto and such successors, heirs
and/or assigns shall be obligated to perform all obligations of such party
hereunder.

7.

Termination Upon Bankruptcy.  Optionor shall have a right to terminate this
Agreement in the event of Optionee’s Bankruptcy or dissolution.  Such
termination shall be effective immediately upon Optionor’s notice to Optionee.
 For purposes of this Agreement, “Bankruptcy” means the filing under Title 11 of
the United States Code, as amended (which in the case of an involuntary
petition, is not dismissed or stayed within 60 days of the filing of such
petition).

8.

Specific Performance.  The parties hereby acknowledge and agree that the
Membership Interests cannot be readily purchased or sold on the open market and
for that reason, among others, the parties hereto will be irreparably damaged in
the event this Agreement is not specifically enforced.  Should any dispute arise
concerning the sale, encumbrance or other disposition of the Membership
Interests, an injunction may be issued restraining any such sale, encumbrance or
other disposition pending the resolution of such controversy.  In the event of
any controversy concerning the right or obligation to purchase or sell any
interest in the Optionor, such right or obligation shall be enforced in a court
of equity by degree of specific performance.  Such remedies shall however be
cumulative and not exclusive, and shall be in addition to any other remedies of
the parties hereto.  If any person or entity shall institute any action or
proceeding to enforce the provisions hereof, the person or entity against whom
such action or proceeding is brought hereby waives the claim or defense that the
person or entity instituting such action has an adequate remedy at law, and
shall not urge in any such action or proceeding that a claim or remedy at law
exists.  Optionee shall have the right to file UCC-1 financing statements to
reflect its interest in the Membership Interests hereunder.

9.

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and personally delivered or sent by registered or certified
mail, return receipt requested, postage prepaid, to the following addresses:




If to Optionor:

Infinite Conferencing Partners, LLC

3091 Ira Road     

Bellmore, NY  11710




If to Optionee:

Infinite Conferencing, Inc.

100 Morris Avenue, Suite 302

Springfield, NJ 07081




Provided, however, that any party hereto may, from time to time, give to the
other party written notice, in the manner provided for herein, of some other
address to which com­muni­cations to such party shall be sent, in which event
notices to such party shall be personally delivered or sent by registered or
certified mail, return receipt requested, postage prepaid, to such address.
 Notice shall be deemed effectively given hereunder when personally delivered or
deposited in the United States mail, postage prepaid, registered or certified,
return receipt requested, as the case may be.

 

 

 

5

--------------------------------------------------------------------------------




10.

Attorneys’ Fees.  In the event any action at law or in equity or other
proceeding is brought to interpret or enforce this Agreement, the Optionee shall
pay all costs and expenses incurred in such action, including, but not limited
to, court costs, and reasonable attorneys’ fees, paralegal fees, law clerk fees
and other legal costs and expenses, whether incurred at or before the trial
level, or in any appellate, bankruptcy or other legal proceeding.

11.

Binding Effect; Assignment.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective personal
representatives, heirs, beneficiaries, successors and permitted assigns.  No
party to this Agreement may assign such party’s rights or obligations hereunder
without the prior written consent of the other party.

12.

Complete Agreement.  This Agreement constitutes the complete agreement between
the parties hereto with respect to the subject matter hereof, and supercedes any
prior written or oral agreements between the parties with respect to the subject
matter hereof.

13.

Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.  In the event of any legal or
equitable action arising under this Agreement, the venue of such action shall
lie exclusively within either the state courts of Florida located in Broward
County, Florida, or the United States District Court for the Southern District
of Florida, and the parties hereto do hereby specifically waive any other
jurisdiction and venue.

14.

Further Actions.  Each party to this Agreement shall take such further actions
to execute, file, record, publish and deliver such additional certificates,
instruments, agreements and other documents that the other party may from time
to time reasonably request in order to effectuate the transfer and sale of the
Membership Interests to be transferred and sold pursuant hereto, or otherwise to
accomplish the purposes of this Agreement.

15.

Waiver.  No waiver of any breach of any term or condition of this Agreement
shall be deemed to be a waiver of any subsequent breach of any term or condition
of a like or different nature.

16.

Captions.  The captions used herein are inserted only as a matter of convenience
and are not to be used in the interpretation of any provision hereof.

17.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which shall be deemed to
constitute one and the same agreement.








 

 

 

 

 

 

6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.




 

“OPTIONEE”

 


 

INFINITE CONFERENCING, INC.




By: /s/ Randy S. Selman           

Name: Randy S. Selman

Title: Chief Executive Officer

 

 













 

 

“OPTIONOR”

 

 

 



















INFINITE CONFERENCING PARTNERS, LLC




By: /s/ Jeffrey Miller                    

Name: Jeffrey Miller

Title: Managing Partner








 

 

 

 

 

7

--------------------------------------------------------------------------------







Exhibit A




Customer Accounts

 

[CONFIDENTIAL INFORMATION REDACTED]








 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8








